DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Patent Prosecution Highway
	Participation in the Patent Prosecution Highway (PPH) program between China’s Patent Office and the U.S. Patent and Trademark Office (USPTO) and petition under 37C.F.R. § 1.102(a) is acknowledged. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. “An idea of itself” and/or “mathematical relationships/formulas” which the court has identified as abstract) without significantly more. Claims 1 and 7 are directed to the abstract idea of calling a stacked generalization model, determining an intermediate forecast and determining an output forecast value. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional element is acquiring irradiation forecast data, which is mere data gathering recited at a high level of generality. The claims as a whole does not amount to significantly more than the abstract idea itself.
The claims do not contain limitations that may be enough to qualify them as significantly more such as applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing; or adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Dependent claims 2-5 and 9-10 merely expand upon the abstract idea further defining the method steps of claim 1, and therefore stand rejected under 35 USC 101 as being directed to non-statutory subject matter.
Claims 6 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. “An idea of itself” and/or “mathematical relationships/formulas” which the court has identified as abstract) without significantly more. Claims 6 and 8 are directed to the abstract idea of constructing n training samples and training the stacked generalization model.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole do not amount to significantly more than the abstract idea itself.
Claims 1-10 are considered “an idea ‘of itself,’” and are analogous to the following case: collecting information, analyzing it and displaying certain results of the collection and analysis (Electric Power Group). 
	If the “acts” of a claimed process manipulate only numbers, abstract ideas, or signals representing any of the foregoing, the acts are not being applied to appropriate subject matter. See Alice Corporation v. CLS Bank International. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “intermediate forecast data” in claims 1-2, 4-5 and 7 is a relative term which renders the claim indefinite. The term “intermediate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required. 
Claim 3 is dependent from, and inherits the limitations of claim 1. Thus, claim 3 is rejected under 35 USC 112 second paragraph for at least the same reasons specified above with respect to claim 1.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2857